DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Holly Rudnick on 7/5/2022.
The application has been amended as follows:
In claim 1, amend as:
A method for selective coating of micro-fabricated structures within a micro-optical bench device, comprising:
providing a substrate comprising the micro-fabricated structures;
providing a shadow mask comprising a top surface, a first bottom surface, and a second bottom surface formed from a recessed portion of the first bottom surface, the shadow mask further comprising a first opening within the top surface and a second opening within the second bottom surface, wherein the second opening is aligned with the first opening and has a second width less than a first width of the first opening, a first overlap between the first opening and the second opening forming a first hole within the shadow mask, wherein the shadow mask further comprises a protection lip along the second bottom surface opposite a first sidewall of the first hole, the protection lip being on only another side of the first hole opposite the first sidewall, the protection lip comprising a lip width corresponding to a difference between the first width of the first opening and the second width of the second opening, the protection lip further comprising a lip thickness corresponding to a difference between a first depth of the first hole extending from the top surface to the second bottom surface and a second depth of the first opening;
placing the shadow mask on the substrate such that the first bottom surface of the shadow mask is touching the substrate and the second bottom surface of the shadow mask faces the substrate with a gap therebetween;
sputter depositing a coating material on a first surface of a first micro-fabricated structure of the substrate through the first hole, wherein the first surface is out-of-plane with respect to a plane of the substrate; and
using the protection lip to protect a second surface of a second micro-fabricated structure of the substrate from the coating material during the sputter depositing of the coating material on the first surface of the first micro-fabricated structure, wherein the second surface of the second micro-fabricated structure opposes the first surface of the first micro-fabricated structure on the substrate.

In claim 8, amend as:
The method of claim 1, wherein the micro-optical bench device comprises an interferometer, the first micro-fabricated structure comprises a micro-mirror and the second micro- fabricated structure comprises a beam splitter.

In claim 10, amend as:
The method of claim 9, wherein the sputter depositing the coating material further comprises: maximizing a coupling efficiency of the interferometer based on a step coverage uniformity of the metal layer along a height of the micro-mirror.

In claim 12, amend as:
The method of claim 2, wherein the sputter depositing the coating material further comprises: controlling a profile and thickness of the coating material deposited on the first surface of the first micro-fabricated structure using the first opening of the shadow mask; and controlling spreading of the coating material on the substrate using the second opening of the shadow mask.

In claim 14, amend as:
The method of claim 13, further comprising: the sputter depositing the coating material on a third surface of a third micro-fabricated structure through the second hole.

In claim 16, amend as:
The method of claim 14, wherein the sputter depositing the coating material further comprises: controlling a respective thickness of the coating material deposited on the first surface of the first micro-fabricated structure and the third surface of the third micro-fabricated structure based on a difference between the first width of the first opening and the third width of the third opening.

In claim 19, amend as:
The method of claim 1, wherein the sputter depositing the coating material further comprises: the sputter depositing the coating material on the first surface of the first micro-fabricated structure through the first hole to produce a non-uniform step coverage of the coating material across a height of the first surface.

Election/Restrictions
Claim 1 is allowable. Claim 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement among Species A and B, as set forth in the Office action mailed on 6/16/2021, is hereby withdrawn and claim 18 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4, and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 of the invention is not shown in the prior art of a method for selective coating of micro-fabricated structures within a micro-optical bench device as shown in fig. 6 (and which the method of using the shadow mask has been interpreted), the method comprising providing a substrate comprising the micro-fabricated structures, providing a shadow mask comprising a top surface, a first bottom surface, and a second bottom surface formed from a recessed portion of the first bottom surface, the shadow mask further comprising a first opening within the top surface and a second opening within the second bottom surface, wherein the second opening is aligned with the first opening and has a second width less than a first width of the first opening, a first overlap between the first opening and the second opening forming a first hole within the shadow mask, placing the shadow mask on the substrate such that the first bottom surface of the shadow mask is touching the substrate and the second bottom surface of the shadow mask faces the substrate with a gap therebetween, and depositing a coating material on a first surface of a first micro-fabricated structure of the substrate through the first hole, wherein the first surface is out-of-plane with respect to a plane of the substrate, and especially with regards to:
the method further comprising: 
using the shadow mask that comprises: a protection lip along the second bottom surface opposite a first sidewall of the first hole, the protection lip being on only another side of the first hole opposite the first sidewall, the protection lip comprising a lip width corresponding to a difference between the first width of the first opening and the second width of the second opening, the protection lip further comprising a lip thickness corresponding to a difference between a first depth of the first hole extending from the top surface to the second bottom surface and a second depth of the first opening; and
using the protection lip to protect a second surface of a second micro-fabricated structure of the substrate from the coating material during the depositing of the coating material on the first surface of the first micro-fabricated structure, wherein the depositing is by sputter depositing, and wherein the second surface of the second micro-fabricated structure opposes the first surface of the first micro-fabricated structure on the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794